IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                November 3, 2009
                               No. 09-10011
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

GORDON GRADY HENRY,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:03-CR-88-ALL


Before REAVLEY, DAVIS and HAYNES, Circuit Judges.
PER CURIAM:*
      In 2004, Gordon Grady Henry pleaded guilty to possession of an
unregistered firearm. He now appeals the 24-month prison sentence imposed
following the revocation of supervised release. He contends that his sentence is
unreasonable because the district court failed to provide adequate reasons to
explain the sentence.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-10011

      Because Henry failed to articulate his objection at sentencing, this court
reviews for plain error. See United States v. Hernandez-Martinez, 485 F.3d 270,
272-73 (5th Cir. 2007). To demonstrate plain error, Henry must show a forfeited
error that is clear or obvious and affects his substantial rights. See id. If these
conditions are met, this court may exercise its discretion to correct the error if
it “seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id.
      Nothing in the record suggests that Henry’s sentence would have been
different if the court had provided more reasons for its choice of sentence. See
United States v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009), cert.
denied, 2009 WL 1849974 (Oct. 5, 2009) (No. 08-11099). Henry has thus failed
to demonstrate error affecting his substantial rights. See id. In addition, Henry
has not rebutted the presumption that the sentence within the properly
calculated advisory guidelines range was reasonable.        See United States v.
Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir.), cert. denied, 129 S. Ct. 625 (2008).
      Accordingly, we AFFIRM the district court’s judgment.




                                        2